internal_revenue_service number release date index number -------------------------------- ----------------------------------- -------------------------------- ---------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------ id no ------------- telephone number ---------------------- refer reply to cc psi b06 plr-135762-17 date march re ------------------------------------------------------ legend -------------------------------- -------------------------------------- -------------------------------- company company --------------------------------------------------- taxpayer --------------------------------------------------- state a state b state c a b c d e f g h i j k program certificate date date --------------------- --------------------- -------------- ---------- ---- ---- ---- ---- ------------ ------- ---- ---- ---- ---- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------ ------------------- ------------------- plr-135762-17 date date date date date ----------------------- --------------------------- ---------------------------- -------------------------- --------------------------- dear ----------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below background and facts taxpayer is wholly owned by company a state a corporation for federal_income_tax purposes taxpayer is considered a division of company company is the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return taxpayer is a regulated_public_utility engaged principally in the generation transmission distribution and sale of electric energy in portions of state a and state b taxpayer’s service area covers approximately a square miles and supplies electric service to approximately b million residential commercial and industrial customers taxpayer is subject_to regulation as to rates and conditions of service by the state a utilities commission the state b public service commission and the federal energy regulatory commission ferc collectively referred to as the commissions the commissions generally establish rates based on costs including a provision for a return on the capital employed by taxpayer in its regulated business approximately c percent of taxpayer’s electricity generation is used to provide electricity to retail customers in state a subject_to state a’s utility commission jurisdiction approximately d percent is used to serve retail customers in state b subject_to its utility commission and approximately e percent is used to serve wholesale customers subject_to ferc jurisdiction on date the governor of state a signed a bill into law act the purpose of the act was to reform state a’s approach to integrating renewable electricity generation into state a’s energy mix though the act has a number of chapters three chapters establish new programs for renewable energy generation resources since under these three programs taxpayer is able to own and operate renewable generation facilities the act raises the issue of whether such facilities will qualify as public_utility_property pup thereby becoming subject_to the normalization rules of former code sec_46 code sec_167 code sec_168 and the regulations promulgated under each this private_letter_ruling request relates to the program authorized by the act plr-135762-17 the program requires electric public_utilities with f or more state a retail customers to issue requests for proposals rfps in order to procure renewable energy and capacity in the aggregate amount of up to g megawatts the public_utilities will procure this cost-effective renewable energy resource capacity through one or more likely a combination of the three options provided for in state a act acquiring renewable energy facilities bid into the program rfp solicitation by third parties for ownership by the public_utility epc bids self-developed projects bid in by the public_utilities self-developed bids or third-party power purchase agreements for renewable energy facilities to be dispatched operated and controlled in the same manner as the public utility’s own generating resources ppa bids the procurement process has the following relevant features with respect to facilities that will be owned by the public_utility which are the subject of this ruling_request and present the question whether the facilities are pup electric utilities may satisfy their procurement obligations by acquiring or constructing or having affiliates acquire or construct renewable facilities no more than h of a utility’s procurement obligation can be satisfied through self-developed or affiliate-developed facilities with the exception of facilities acquired from third parties through the competitive procurement process an electric utility shall be authorized to recover the authorized revenue of any utility-owned assets outside of base rates the authorized revenue for any utility-owned facility may be calculated on a market basis in lieu of cost of service based recovery using data from the applicable competitive procurement in accordance with the methodology established by the state a utility commission the competitive procurement process including the pricing will be administered by an independent third-party entity to be approved by the state a utility commission it is with respect to any utility-owned facility for which the authorized revenue is calculated on a market basis in lieu of cost of service under this procurement process for which it must be determined whether the facility is pup on date state a utility commission issued an order initiating a rulemaking to adopt and modify the state a utility commission’s rules to implement the program in the state a act on date taxpayer made a filing in the program rulemaking proceeding to establish the program the program is for competitive procurement of energy and capacity from renewable energy facilities with the purpose of adding renewable energy to the state a generation portfolio in a manner that allows the taxpayer to continue to reliably and cost-effectively serve customers’ future energy needs this rulemaking addresses oversight of the competitive procurement process waiver of regulatory conditions and code of conduct requirements unreasonably restricting taxpayer or its affiliates from participating in the program procedures for expedited review and approval of certificates of public convenience and necessity or the transfer thereof for renewable energy facilities owned by taxpayer and procured under this section methodology to allow plr-135762-17 taxpayer to recover on its investment through market-based rates and a procedure for the state a utility commission to modify or delay implementation of the provisions of the program section in whole or in part if it is in the public interest to do so with respect to the methodology to allow taxpayer to recover on its investment through market-based rates taxpayer will propose to offer programs that will establish revenues using market prices established in program solicitations under the proposed methodology taxpayer will establish the market price based upon the evaluation of prices that third parties bid to provide renewable energy and capacity in the same program solicitation under comparable terms only winning bids actually procured through the program solicitations will be used in deriving the market prices the authorized revenue from a facility will be calculated by multiplying the market price by the appropriate unit procured in terms of energy production made contractually available eg mwh forecasted over the equivalent term of the comparable arrangement under the program the renewable energy solar produced electricity will be charged with other sources of energy on customers’ bills as a single energy charge the program provides a source of electricity from renewable energy the cost of which will be taken into account along with other sources of electricity in calculating the kilowatt per hour charge on the customers’ bills the renewable energy provided under the program will not be identified as a separate charge on customers’ bills but the portion of the single energy charge related to the program will be based on the market rates applicable to those renewable energy facilities on date taxpayer filed reply comments in that docket further refining the details of the program taxpayer incorporated three new subsections that further clarify state a utility commission oversight of the program as it relates to the process for selecting the independent third- party evaluator ie provide procedures to be followed by the taxpayer and the ie in implementing program rfp solicitations and establish transparency requirements and limits on affiliate communications between the electric public utility’s evaluation team managing the program rfp solicitation and any taxpayer affiliate acting as a market participant bidding into the program solicitation a timeline was also established identifying critical milestones up to the execution of the first competitive procurement solicitation on date taxpayer filed additional reply comments in that docket further refining the details of the program the filing further addressed the assurance of fairness and integrity of the rfp process by which market rates will be established in the program by state a utility commission oversight and independent third-party evaluation including the role and selection of the third- party evaluator plr-135762-17 on date state a utility commission issued an order adopting and amending the rules under which taxpayer will present the program guidelines on the design of the rfp process used to establish market pricing more specifically by date taxpayer expects to make a filing to establish the program guidelines for competitive solicitations as described above the market price for electricity would be set based on prices at which taxpayer or third parties competitively bid and offer to sell electricity to taxpayer at comparable terms in response to an rfp issued by taxpayer the market price shall not exceed the electric public utility’s avoided cost rates established for the same program rfp solicitation taxpayer’s avoided cost rates will be used for purposes of determining the cost effectiveness of renewable energy resources procured through a program rfp solicitation the state a utility commission will issue an order to approve modify or deny the program no later than i days after the submission of the program by taxpayer the authorized revenue of any utility-owned asset selected in the program rfp solicitation will be approved through an annual rider cost_recovery mechanism based on the market price in lieu of a cost-of-service based recovery upon a finding by the state a utility commission that market-based recovery is in the public interest renewable energy facilities eligible to participate in the competitive procurement will be limited to facilities with a nameplate_capacity rating of j megawatts or less that are placed_in_service after the date of the electric public utility’s initial program rfp solicitation avoided cost rates are taxpayer’s calculation of its long-term levelized avoided costs utilizing the methodology most recently approved or established by the state a utility commission as of h days prior to the date of the electric public utility’s upcoming program rfp solicitation for purchases of electricity from qualifying facilities for each program rfp solicitation the electric public utility’s avoided costs shall be calculated over the time period of the utility’s pro formal contract s approved by the state a utility commission for example where taxpayer solicits a pro forma program contract offering a term of k years the avoided cost rate applicable to that contract would be a k-year levelized long- term rate calculated based upon the state a utility’s commission approved avoided cost methodology in effect at the time the solicitation is held the avoided cost rate is not based on either the cost or the investment in the facility from which the energy being priced is produced nor is the cost of the facility included in taxpayer’s rate base for state a retail ratemaking purposes the above described methodology of market pricing is for state a retail customers only while the portion of the facility allocable to state a retail customers will be recovered through market pricing as described above the recovery_of the cost of taxpayer owned renewable energy facilities allocable to state b retail customers and wholesale customers will be recovered through normal state b and wholesale rate making procedures wholesale recovery will be determined under the ferc filed formula rates plr-135762-17 rulings requested the taxpayer has requested the following rulings that portion of any facility owned and operated by taxpayer the electric output from which is charged to state a customers based on rates established under the program as such program is described above on a market basis in lieu of cost of service based recovery using data from the applicable competitive procurement will not constitute pup that portion of the same facilities that will be charged to state b retail that portion of the same facility that will be charged to wholesale customers will constitute pup customers will constitute pup law and analysis sec_168 of the internal_revenue_code code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting sec_168 of the code defines in part public_utility_property as property used predominantly in the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or sale as the case may be have been established or approved by a state or political_subdivision thereof prior to the revenue reconciliation act of the definition of public_utility_property was contained in sec_167 and sec_168 which defined public_utility_property by means of a cross reference to sec_167 the definition of public_utility_property is unchanged sec_1_167_l_-1 provides that under sec_167 property is public_utility_property during any period in which it is used predominantly in a sec_167 public_utility activity the term sec_167 public_utility activity means in part the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or sale as the case may be are regulated ie have been established or approved by a regulatory body described in sec_167 the term regulatory body described in sec_167 means a state including the district of columbia or political_subdivision thereof any agency_or_instrumentality of the united_states or a public service or public_utility commission or other body of any state or political_subdivision thereof similar to such a commission the term established or approved includes the filing of a schedule of rates with a regulatory body which has the power to approve such rates though such body has taken no action on the filed schedule or plr-135762-17 generally leaves undisturbed rates filed by the taxpayer the definitions of public_utility_property contained in sec_168 and former sec_46 are essentially identical sec_1_167_l_-1 restates the statutory definition providing that property will be considered public_utility_property if it is used predominantly in a public_utility activity and the rates are regulated sec_1 l - b provides that rates are regulated for such purposes if they are established or approved by a regulatory body the terms established or approved are further defined to include the filing of a schedule of rates with the regulatory body which has the power to approve such rates even though the body has taken no action on the filed schedule or generally leaves undisturbed rates filed the regulations under former sec_46 specifically sec_1_46-3 contain an expanded definition of regulated rates this expanded definition embodies the notion of rates established or approved on a rate of return basis in addition there is an expressed reference to rate of return in sec_1_167_l_-1 the operative rules for normalizing timing differences relating to use of different methods and periods of depreciation are only logical in the context of rate of return regulation the normalization method which must be used for public_utility_property to be eligible for the depreciation allowance available under sec_168 is defined in terms of the method the taxpayer uses in computing its tax expense for purposes of establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account therefore for purposes of application of the normalization rules the definition of public_utility_property is the same for purposes of the investment_tax_credit and depreciation accordingly the key factors in determining whether property is public_utility_property are that the property must be used predominantly in the trade_or_business of the furnishing or sale of inter alia electrical energy the rates for such furnishing or sale must be established or approved by a state or political_subdivision thereof any agency_or_instrumentality of the united_states or by a public service or public_utility commission or similar body of any state or political_subdivision thereof and the rates so established or approved must be determined on a rate-of-return basis pursuant to code sec_50 rules similar to the rules of former code sec_46 as in effect on date continue to determine whether or not an asset is pup for purposes of the investment_tax_credit normalization rules as in effect at that time former code sec_46 defined pup by reference to former code sec_46 sec_168 l0 sets out the current definition of pup for purposes of the depreciation normalization rules under both the depreciation and investment_tax_credit normalization rule definitions the property must be predominately used in one of a number of enumerated activities aside from the description of certain telecommunications services which has no relevance to taxpayer’s situation the list of activities in the plr-135762-17 two definitions are virtually identical one of these activities is the furnishing or sale of electric energy under both definitions in order to be classified as pup the rates for the electricity produced by the property must be established or approved by a state or political_subdivision thereof any agency_or_instrumentality of the united_states or a public service or public_utility commission or other similar body of any state or political_subdivision thereof finally sec_1_46-3 further requires that property used in one of the enumerated activities and subject_to the jurisdiction of a governmental regulator must be furnished or sold at regulated rates sec_1 g iii provides that rates are regulated if they are established or approved on a rate-of-return basis there are therefore three characteristics all of which a facility must possess in order to be characterized as pup it must be predominately used_in_the_trade_or_business of the furnishing or sale of electric energy the rates for such sale must be established or approved by one of the enumerated agencies or instrumentalities and the rates set by that agency_or_instrumentality must be established or approved on a rate-of-return basis any facility in the program described above will be predominantly_used in the trade_or_business of the furnishing or sale of electric energy and therefore it will possess the first of the three characteristics moreover as a regulated_public_utility subject_to the jurisdiction of federal or state law including the ratemaking jurisdiction of the state a utility commission the state b commission and ferc a program facility will possess the second of the three characteristics however as will be discussed below the portion of any program facility owned and operated by taxpayer the price for the electric output which i s charged to customers based on rates established under the program as such program is described above on a market basis in lieu of cost of service based recovery using data from the applicable competitive procurement will not possess the third characteristic the following is an analysis of the third characteristic of pup with respect to each customer base state a retail customers state b retail customers and wholesale customers plr-135762-17 state a c u s t o m e r sec_1_46-3 provides that rates regulated on a rate-of-return basis are an authorization to collect revenues that cover the taxpayer’s cost of providing goods or services including a fair return on the taxpayer’s investment in providing such goods or services it specifically states a taxpayer’s rates are not regulated if they are established or approved on the basis of charging reasonable rates within an industry since the taxpayer is not authorized to collect revenues based on the taxpayer’s cost of providing goods and services as described above the rate charged state a retail customers under the program will be determined by the program rfp process which is a market mechanism administered by a non-regulatory third-party entity these rates are the only source of compensation to taxpayer from state a retail customers the only cash_flow that actually involves taxpayer’s sale of electricity to state a retail customers is not computed by reference to the costs of the facility the process by which the taxpayer’s rates are determined for state a retail customers has nothing whatsoever to do with the facility’s costs and therefore cannot be characterized as rate-of-return based moreover any difference between taxpayer’s revenue from this charge and its facility cost will be borne entirely by taxpayer’s shareholders there will be no safety net by which the state a utility commission will ensure or support taxpayer’s recovery_of its costs although the projected costs of a facility will be an element of the information submitted to the state a utility commission in the process of procuring a certificate the state a utility commission will not have the authority under the program to establish rates based on those costs this mere availability of cost data is not dispositive instead the portion of any facility owned and operated by taxpayer the electric output from which is charged to state a customers based on rates established under the program which as described above is on a market basis in lieu of cost of service based recovery using data from the applicable competitive procurement will not constitute pup state b customers the recovery_of the cost of taxpayer owned renewable energy facilities allocable to state b retail customers will be recovered through normal state b rate making procedures taxpayer will recover the portion of the facility allocable to state b retail customers through normal_cost recovery rate making principles including a return on investment thus the portion of a facility owned and plr-135762-17 operated by taxpayer the electric output from which is charged to retail customers in state b will be pup wholesale customers taxpayer has applied for and received market based ratemaking authority mbra from ferc for wholesale power sales outside of the areas in which corporation has been determined to have market power pursuant to this authority it makes sales through the wholesale market at rates established by the market however the recovery_of the cost of taxpayer owned renewable energy facilities allocable to wholesale customers will be recovered through normal wholesale rate making procedures wholesale recovery will be determined under the ferc filed formula rates which currently recover an assets cost through depreciation and allow a return on rate base as a result that portion of the same facility that will be charged to wholesale customers will constitute pup accordingly we conclude that that portion of any facility owned and operated by taxpayer the electric output from which is charged to state a customers based on rates established under the program as such program is described above on a market basis in lieu of cost of service based recovery using data from the applicable competitive procurement will not constitute pup that portion of the same facilities that will be charged to state b retail customers will constitute pup that portion of the same facility that will be charged to wholesale customers will constitute pup plr-135762-17 except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed concerning whether the contract to sell electricity constitutes a service_contract under sec_7701 in addition no opinion is expressed concerning whether the taxpayer is the owner of the facility generating electricity for federal_income_tax purposes further no opinion is expressed or implied on the classification of the property under sec_168 except as provided in sec_168 section dollar_figure of revproc_87_56 1987_2_cb_674 provides however that asset classes in revproc_87_56 include property described in such asset classes without regard to whether a taxpayer is a regulated_public_utility or an unregulated company sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
